DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 18 are objected to because of the following informalities: 
As of claim 10, lines 3 and 7, term “the identification information” should be --the identification documentation--, since image is taken of an identification documentation.
As of claim 18, lines 3 and 7, term “the identification information” should be --the identification documentation--, since image is taken of an identification documentation.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,200,770. Although the claims at issue are not identical, they are not patentably distinct from each other because

Present application (17/548,415) Claim 1:
A system comprising: an aerosol delivery device comprising processing circuitry and an optical detector operably coupled to the processing circuitry; and a host device comprising a wireless communications interface and a light source, wherein the host device is configured to: transmit an age verification request via the wireless communications interface to an age verification system to verify an age of a user; receive an age verification confirmation from the age verification system for the user; and output an optical signal via the light source based on the age verification confirmation; wherein the processing circuity is configured to: receive the optical signal from the light source of the host device via the optical detector; transition the aerosol delivery device out of a locked state in response to receipt of the optical signal from the host device; wherein, in the locked state, aerosol delivery is prevented.
Conflicting Patent (11,200,770) Claim 1:
A system comprising: an age verification system configured to verify an age of a user; a host device configured to communicate with the age verification system and configured to transmit an optical signal based on the verification of the age of the user; and an aerosol delivery device comprising processing circuitry and an optical detector; wherein the processing circuitry is configured to transition into an age verification process in response to detecting installation of a consumable into a control body of the aerosol delivery device; wherein, in response to entering the age verification process, processing circuitry is configured to control the optical detector to enable receipt of the optical signal from the host device; wherein, in response to verification of the age of the user, the host device is further configured to display a prompt to the user indicating alignment positioning of an optical output of the host device with the optical detector of the aerosol delivery device prior to transmitting the optical signal.
Comments
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US Pub 2015/0181945) in view of Taylor et al. (US Pub 2017/0103595). 
As of claims 1, 11 and 19, Tremblay discloses a system comprising: 
an aerosol delivery device comprising processing circuitry (via electronic cigarette 100 comprising control system 130; see fig. 2); and 
a host device comprising a wireless communications interface (via mobile device 400 comprising a wireless communication interface; see paragraph [0068]); wherein the host device is configured to: 
transmit an age verification request via the wireless communications interface to an age verification system to verify an age of a user (via mobile device 400 communicating with the remote server for user’s authorization and transmitting a wireless signal based on the verification of the user; see paragraph [0161]-[0162]);
 receive an age verification confirmation from the age verification system for the user (In the system of Tremblay when a remoter server is used to authenticate authorization information (age) a response will be received from the server indicating if authorization information is valid or invalid; see paragraphs [0161]-[0162]); and  
output a signal based on the age verification confirmation (via mobile device 400 communicating with the remote server for user’s authorization and transmitting a wireless signal based on the verification of the user; see paragraph [0161]-[0162]); 
wherein the processing circuity is configured to: 
receive the signal of the host device; transition the aerosol delivery device out of a locked state in response to receipt of the optical signal from the host device; wherein, in the locked state, aerosol delivery is prevented (via electronic cigarette 100 configured to be authenticated and enabled in response to receipt of the wireless signal from the mobile device 400; see paragraphs [0161] and [0164]).  
Tremblay discloses that the mobile device 400 communicates with the electronic cigarette 100 via Bluetooth, or other short-range or near-field wireless connection or other wireless techniques (see paragraph [0068]) however it does not explicitly disclose that the connection is using optical signals.
Taylor discloses a system wherein a mobile device (optical key 130; see fig. 1) transmits an optical signal (lock code) to an optical lock 120 (see paragraphs [0012]). Taylor further discloses that the optical signal comprises a change in wavelength from a first optical wavelength to a second optical wavelength (see fig. 5; also see paragraphs [0018], [0034] and [0035])
From the teaching of Taylor it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Tremblay to include the function of transmitting an optical signal with varying wavelengths as taught by Taylor in order to have different techniques of enabling locked objects.
As of claims 2 and 12, Tremblay discloses that the processing circuitry is configured to permit aerosol delivery from the aerosol delivery device for a limited time or a limited number of puffs before transitioning into the locked state (via disabling electronic cigarette 100 after limited time period; see paragraph [0111]) .  
As of claims 3 and 13, Taylor discloses that the processing circuitry is configured to verify the optical signal as being correct prior to transitioning the aerosol delivery device out of the locked state (see paragraph [0026], “control device 214 may be configured to determine whether to release the locking mechanism 216 based on whether intensities of each of the plurality of wavelengths of light beam(s) detected by the one or more optical sensors match a lock code stored in the memory device”).  
As of claims 7 and 15, Taylor discloses that the optical signal comprises a sequence of light pulses (via sequence of light pulses; see fig. 5; also see paragraphs [0026] and [0050]).  
Claims 8-10, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US Pub 2015/0181945) in view of Taylor et al. (US Pub 2017/0103595) and further in view of Anderson et al. (US Pub 2021/0011446). 
As of claims 8 and 20, combination of Tremblay and Taylor discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the host device is further configured to perform a facial recognition capture of a face of the user via a camera of the host device; and wherein the age verification request includes information based on the facial recognition capture. 
Anderson discloses a vaporizer system, comprising a user device (host device), server and a vaporizer (see fig. 5). Anderson further discloses that in order to authentication age/identity of the user the system uses fingerprint, retinal or facial scan and analysis (see paragraph [0176]). Note: for the purpose of examination term fingerprint/facial scan are used interchangeably, because in the system of Anderson where the term fingerprint scan is used, it would be obvious to one having ordinary skill in the art to use facial scan instead of fingerprint of use both authentication techniques. Anderson further discloses that the system performs a facial recognition capture of a face of the user and wherein the age verification request includes information based on the facial recognition features (see paragraph [0176], [0178], [0181] and [0185]).
From the teaching of Anderson it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Tremblay and Taylor to include the function of including face/picture of the user in age verification request as taught by Anderson since it is well known in the art that age verification systems use facial feature to verify user’s age.
As of claims 9 and 17, Anderson discloses that the age verification system is configured to: receive the age verification request; access, based on the age verification request, an existing user profile for the user, the existing user profile indicating that age verification had been previously performed for the user; in response to determining that the existing user profile indicates that age verification had been previously performed for the user, perform an identity verification based on the age verification request; and transmit the age verification confirmation in response to successfully performing the identify verification (see paragraph [0181], “during the first authentication, the consumer may enter their age information (e.g., scanning driver's license, manually typing birthday in application, etc.) along with a first fingerprint sample (facial scan, as explained in claim 8). During the second authentication, the consumer may input a second fingerprint sample (facial scan). If the second fingerprint sample (facial scan) matches the first fingerprint sample (facial scan), the vaporizer and/or the application can correlate the age information of the consumer entered during the first authentication to verify the age of the consumer during the second authentication”).  
As of claims 10 and 18, Anderson discloses that the host device is configured to capture an image of identification documentation for the user and transmit the age verification request with the image of the identification information (via scanning driver’s license; see paragraph [0181]); wherein the age verification system is configured to: receive the age verification request; perform an age verification process based on the image of the identification information; in response to successfully performing the age verification process, generate a user profile for the user that includes the image of the identification information; and 57transmit the age verification confirmation (via performing age verification and generating a user profile; see paragraph [0181], [0185] and [0185].  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US Pub 2015/0181945) in view of Taylor et al. (US Pub 2017/0103595) further in view of Wang et al. (US Pub 2019/0066417).
As of claim 5, combination of Tremblay and Taylor discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it doesn’t explicitly disclose that the light source is a flashlight or a display.
Wang disclose a system wherein a mobile device transmits an optical signal to a to-be-unlocked object (see paragraphs [0037] and [0043]). Wang further discloses that optical signal detected by the optical detector originates from a flashlight of the computing device or from a display screen of the computing device (see paragraph [0042], “The flashing sequence is used to indicate a flashing action of a light-emitting component, which can be a flashlight of the terminal”). 
From the teaching of Wang it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Tremblay and Taylor to use a flashlight or display screen of the computing device as taught by Wang in order to utilize the existing parts of the mobile device for new functions.
As of claim 6, Wang discloses that the optical detector comprises a photodiode (via unlock apparatus 900 comprising a photodiode; see paragraph [0115]).
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683